DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the instant claim requires Pt supported on carbon and also Ir oxide particles. It is not clear if applicant is attempting to claim the Ir oxide also being supported on the carbon support or if it is intended to be a separate limitation. For the purpose of examination, the Ir oxide particles being supported or unsupported will be considered to meet the claimed limitation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knights et al (US 6,936,370).
Regarding claim 1, Knights teaches a reversal tolerant fuel cell having an anode which includes two catalysts. The first catalyst is platinum which is supported and the second catalyst is iridium oxide which may be supported or unsupported. The support is carbon (col 4, lines 5-40). The average crystallite size of the platinum is 2.65 nm (col 13, lines 25-30). Knights teaches that it is expected that empirical trials will be needed to determine optimal amounts for a given application (col 10, lines 5-10).
Knights does not explicitly teach the ratio as claimed. 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any particular crystallite size, and thus ratio as claimed, of the IrOx dependent upon the desired results which would be optimizable without undue experimentation and with a reasonable expectation of success.
	Regarding claim 2, Knights teaches the average crystallite size of the platinum to be 2.65 nm (col 13, lines 25-30).
	Knights does not explicitly teach the Ir oxide particle diameter as claimed. 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any particular crystallite size of the IrOx dependent upon the desired results which would be optimizable without undue experimentation and with a reasonable expectation of success.
Regarding claim 3, Knights teaches the catalyst as discussed above. Knights teaches that it is expected that empirical trials will be needed to determine optimal amounts for a given application (col 10, lines 5-10).
Knights does not explicitly teach the weight ratio as claimed. 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any particular mass of Pt and carbon, such as to obtain a ratio as claimed, dependent upon the desired results which would be optimizable without undue experimentation and with a reasonable expectation of success.
Regarding claim 4, Knights teaches the catalyst as discussed above. Knights teaches that it is expected that empirical trials will be needed to determine optimal amounts for a given application (col 10, lines 5-10).
Knights does not explicitly teach the carbon support particle size as claimed. 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any particular size, such as the claimed range, dependent upon the desired results which would be optimizable without undue experimentation and with a reasonable expectation of success.
Regarding claim 5, Knights teaches the catalyst as discussed above. Knights teaches that it is expected that empirical trials will be needed to determine optimal amounts for a given application (col 10, lines 5-10).
Knights does not explicitly teach the carbon support area-to-weight ratio as claimed. 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any particular ratio, such as the claimed ratio, dependent upon the desired results which would be optimizable without undue experimentation and with a reasonable expectation of success.
Regarding claim 6, Knights teaches the catalyst as discussed above. Knights teaches the use of an ionomer (col 10, lines 30-45). Knights teaches that it is expected that empirical trials will be needed to determine optimal amounts for a given application (col 10, lines 5-10).
Knights does not explicitly teach the mass ratio as claimed. 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any mass ratio, such as the claimed ratio, dependent upon the desired results which would be optimizable without undue experimentation and with a reasonable expectation of success.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838. The examiner can normally be reached Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        June 9, 2022